      Case 3:18-cv-02421-CCC-PT Document 26 Filed 06/26/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN A. CHAMPION,                           :   CIVIL ACTION NO. 3:18-CV-2421
                                            :
                    Petitioner              :   (Judge Conner)
                                            :
             v.                             :
                                            :
WARDEN GENE BEASLEY,                        :
                                            :
                    Respondent              :

                                       ORDER

      AND NOW, this 26th day of June, 2020, upon consideration of petitioner’s

petition for a writ of habeas corpus (Doc. 1), and for the reasons set forth in the

accompanying memorandum, it is hereby ORDERED that:

      1.     The petition for writ of habeas corpus (Doc. 1) is DISMISSED.

      2.     There is no basis for the issuance of a certificate of appealability.
             See 28 U.S.C. § 2253(c).

      3.     The Clerk of Court is directed to CLOSE this case.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
